Case 1:21-cv-11036-LTS Document1 Filed 06/21/21 Page 1of5

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

for the

District of Massachusetts

 

 

 

Imad El Khoury ) Case No
) (to be filled in by the Clerk's Office)
)
Plaintiff(s) }
(Write the full name of each plaintiff who is filing this complaint. oor.
If the names of all the plaintiffs cannot fii in the space above, ) Jury Trial: (check one) Yes L_]No
please write "see atiached" in the space and attach an additional )
page with the full list of names.) )
-V- )
Michael Goulding; Efthimios Bousios; Nicole Holmes; )
William Carlo; Oxana Cummings )
)
) . 8 s
Defendani(s) ) voy Oo =~ =
(Write the full name of each defendant who is being sued. If the = c QO
names of all the defendants cannot fit in the space above, please ) =m = a
write “see attached” in the space and attach an additional page } ww nS wm
with the full list of names.) 3 x — Zam
QO oO
“a4 3 ©
22.02 a
COMPLAINT FOR A CIVIL CASE a2 — 5
Cs xa 2 mi
I The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

needed.
Name El Khoury, Imad
Street Address 1579 Race Lane
City and County Marstons Mills, Barnstable County
State and Zip Code MA 02648
Telephone Number

 

781-392-8458

 

E-mail Address imadkho@yahoo.com

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page 1 of 5
Case 1:21-cv-11036-LTS Document1 Filed 06/21/21 Page 2 of5

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

Defendant No. 1

Name

Job or Title (if known)
Street Address

City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 2

Name

Job or Title (if known)
Street Address

City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 3

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4

Name

Job or Title (if known)
Street Address

City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Goulding, Michael
Police Chief- Weston Police Department
180 Boston Post Road bypass

 

Weston, Middlesex County
MA 02493
781-786-6200

 

 

Bousios. Efthimi
Sergeant, Weston Police Department
180 Boston Post Road bypass
Weston, Middlesex County
MA 02493

781-786-6201

 

 

Carlo, William

0 ivelPolice P W Police D
180 Bostton Post Road Bypass
Weston, Middlesex County
MA 02493

781-786-6201

 

 

Holmes, Nicole

Officer

180 Boston Post Road Bypass
Weston, Middlesex County
MA 02493

781-786-6201

 

 

Page 2 of 5
Case 1:21-cv-11036-LTS Document1 Filed 06/21/21 Page 30f5

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

IL.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check alf that apply)

[V] Federal question Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

Violation of the Equal Protection Clause and the Due Process Clause of the Fourteenth Amendment of
the US Constitution

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) El Khoury, Imad , 1S a citizen of the

 

State of (name) Lebanon

 

b. If the plaintiff is a corporation

The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) ;

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

 

 

a, If the defendant is an individual
The defendant, (name) Goulding, Michael , is a citizen of
the State of (name) Massachusetts, United States . Oris a citizen of
(foreign nation)

 

Page 3 of 5
Case 1:21-cv-11036-LTS Document1 Filed 06/21/21 Page 4of5

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

IIL.

 

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

The actions undertaken by the defendants mentioned herein have damaged my reputation,
threatened my personal safety, made me answer for baseless criminal charges, and inflicted on
me emotional distress that exacerbated my pre-existing health conditions, and caused me
feelings of humiliation, anxiety, and isolation.

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

Please check the "Statement of Claims" in the pages 20 through 25 in the attached document (Civil Action).
Claims brought under Section 1983 include Due Process Claim; Class of One Equal Protection Claim, and 1983
Conspiracy Claim against Michael Goulding and Efthimios Bousios, each in his individual capacity. In few words,
Goulding authorized Bousios to issue a 209A against me in order to fulfill my landlord's goal in evicting me from m
rented room. To cover their wrongdoing, Bousios invented a crime, fabricated evidence, and made serious
omissions to the original incident report. William Carlo then filed an application for criminal complaint...

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include

the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Violating my civil rights, filing baseless criminal charges against me, threatening my personal safety, and
damaging my reputation, are all actions that the defendants have taken against me and that have inflicted
emotional distress on me. Such distress has exacerbated my pre-existing health conditions (high blood pressure),

and has made me suffer from feelings of sadness, anxiety, and isolation. Damages to my reputation are likely to
have adverse effects on my professional career and personal relationships in the future.

Page 4 of 5
Case 1:21-cv-11036-LTS Document1 Filed 06/21/21 Page 5of5

Pro Se 1 (Rev. 09/16} Complaint for a Civil Case

The aforementioned misconduct has been undertaken by persons acting under the color of law, and | believe
punitive damages are required to deter those defendants (and any others) from committing similar misconduct in
the future. Therefore, | am asking for $1 Million from Michael Goulding, Efthimios Bousios, Nicole Holmes, and
William Carlo, in addition to an apology letter from the Town of Weston. With respect to Oxana Cummings, | am
requesting $200,000. Nonetheless, | am willing to waive my civil claims against her if she seeks medical
counseling and treatment for her addictions, and voluntarily bans herself from gambling.

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A, For Parties Without an Attorney
I agree to provide the Clerk's Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk's Office may result
in the dismissal of my case.

 

 

 

 

Date of signing: June 19. 2021
v
Signature of Plaintiff _imeced—
Printed Name of Plaintiff —_jmad El Khoury a>, ce
)re TVS

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 5 of 5
